--------------------------------------------------------------------------------

Exhibit 10.10



LEGACY RESERVES INC.
 

--------------------------------------------------------------------------------



2019 MANAGEMENT INCENTIVE PLAN
 

--------------------------------------------------------------------------------



ARTICLE I
PURPOSE
 
The purpose of this Legacy Reserves Inc. 2019 Management Incentive Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Individuals cash and
stock-based incentives in order to attract, retain and reward such individuals
and strengthen the mutuality of interests between such individuals and the
Company’s stockholders.  The Plan is effective as of the date set forth in
Article XIV.
 
ARTICLE II
DEFINITIONS
 
For purposes of the Plan, the following terms shall have the following meanings:
 
2.1       “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Award
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.
 
2.2         “Award” means any award under the Plan of any Stock Option,
Restricted Stock, Performance Award, Other Stock-Based Award or Other Cash-Based
Award.  All Awards shall be granted by, confirmed by, and subject to the terms
of, a written agreement executed by the Company and the Participant.
 
2.3         “Award Agreement” means the written or electronic agreement setting
forth the terms and conditions applicable to an Award.
 
2.4         “Board” means the Board of Directors of the Company.
 
1

--------------------------------------------------------------------------------

2.5        “Cause” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s (i) insubordination, dishonesty, fraud, incompetence,
moral turpitude, willful misconduct, refusal to perform the Participant’s duties
or responsibilities for any reason other than illness or incapacity or
materially unsatisfactory performance of the Participant’s duties for the
Company or an Affiliate, as determined by the Committee in its good faith
discretion or (ii) material breach of any restrictive covenant contained in any
employment agreement, consulting agreement, change in control agreement or other
agreement in effect between the Company or an Affiliate and the Participant; or
(b) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or an Affiliate and the Participant at the time of the grant of the Award that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter.  With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.
 
2.6         “Change in Control” has the meaning set forth in Section 10.2.
 
2.7         “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to any section of the Code shall also be a reference to any successor
provision and any treasury regulation promulgated thereunder.
 
2.8         “Committee” means any committee of the Board duly authorized by the
Board to administer the Plan.  If no committee is duly authorized by the Board
to administer the Plan, the term “Committee” shall be deemed to refer to the
Board for all purposes under the Plan.
 
2.9         “Common Stock” means the common stock, $0.01 par value per share, of
the Company.
 
2.10       “Company” means Legacy Reserves Inc., a Delaware corporation, and its
successors by operation of law.
 
2.11       “Consultant” means any natural person who is an advisor or consultant
to the Company or its Affiliates.
 
2.12       “Disability” means, unless otherwise determined by the Committee in
the applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code.  A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability.  Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.
 
2.13       “Effective Date” means the effective date of the Plan as defined in
Article XIV.
 
2.14       “Eligible Employees” means each employee of the Company or an
Affiliate.
 

--------------------------------------------------------------------------------

2.15       “Eligible Individual” means an Eligible Employee, Non-Employee
Director or Consultant who is designated by the Committee in its discretion as
eligible to receive Awards subject to the conditions set forth herein.
 
2.16       “Established OTC Marketplace” means an industry-recognized
established over-the-counter marketplace, including (but not limited to) the OTC
Markets Group’s OTCQX exchange and OTCQB exchange and other similar trading
marketplaces, but excluding, for the avoidance of doubt, the “pink sheets” or
other similar trading marketplaces.
 
2.17     “Exchange Act” means the Securities Exchange Act of 1934, as amended. 
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or interpretation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.
 
2.18      “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the sales price
reported for the Common Stock on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded, (b) if the Common Stock is not traded or reported on a national
securities exchange in the United States but is quoted on an Established OTC
Marketplace, as quoted on such Established OTC Marketplace, or (c) if the Common
Stock is not traded, listed or otherwise reported or quoted, the Committee shall
determine in good faith the Fair Market Value in whatever manner it considers
appropriate taking into account the requirements of Section 409A of the Code.
For purposes of the grant of any Award, the applicable date shall be the last
trading day immediately prior to the date on which the Award is granted or, if
not a day on which the applicable market is open, the trading day immediately
prior to the date on which the Award is granted.  For purposes of the exercise
of any Award, the applicable date shall be the date a notice of exercise is
received by the Committee or, if not a day on which the applicable market is
open, the next day that it is open.
 
2.19      “Family Member” means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father‑in‑law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.
 
2.20       “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries and its Parents (if any)
under the Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.
 
2.21       “Lead Underwriter” has the meaning set forth in Section 13.20.
 
2.22       “Lock-Up Period” has the meaning set forth in Section 13.20.
 

--------------------------------------------------------------------------------

2.23       “Non-Employee Director” means a director or a member of the Board of
the Company or any Affiliate who is not an active employee of the Company or any
Affiliate.
 
2.24       “Non-Qualified Stock Option” means any Stock Option awarded under the
Plan that is not an Incentive Stock Option.
 
2.25      “Other Cash-Based Award” means an Award granted pursuant to Section
9.3 of the Plan and payable in cash at such time or times and subject to such
terms and conditions as determined by the Committee in its sole discretion.
 
2.26      “Other Stock-Based Award” means an Award under Article IX of the Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.
 
2.27       “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
 
2.28       “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.
 
2.29       “Performance Award” means an Award granted to a Participant pursuant
to Article IX hereof contingent upon achieving certain performance goals.
 
2.30       “Performance Period” means the designated period during which the
performance goals must be satisfied with respect to the Award to which the
performance goals relate.
 
2.31       “Plan” means this Legacy Reserves Inc. 2019 Management Incentive
Plan, as amended from time to time.
 
2.32       “Plan Sponsor” means GSO Capital Partners LP and its successors by
operation of law.
 
2.33       “Proceeding” has the meaning set forth in Section 13.9.
 
2.34       “Registration Date” means the date on which the Company sells its
Common Stock in a bona fide, firm commitment underwriting pursuant to a
registration statement under the Securities Act.
 
2.35       “Reorganization” has the meaning set forth in Section 4.2(b)(ii).
 
2.36       “Restricted Stock” means an Award of shares of Common Stock under the
Plan that is subject to restrictions under Article VII.
 
2.37       “Restriction Period” has the meaning set forth in Section 7.3(a) with
respect to Restricted Stock.
 
2.38       “Rule 16b-3” means Rule 16b‑3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.
 

--------------------------------------------------------------------------------

2.39        “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable treasury
regulations and other official guidance thereunder.
 
2.40       “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder.  Reference to a specific section
of the Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
 
2.41        “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Individuals granted pursuant to Article VI.
 
2.42        “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.
 
2.43       “Ten Percent Stockholder” means a person owning stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.
 
2.44        “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
 
2.45        “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate.  In the event that a Consultant becomes an Eligible Employee or
a Non‑Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director.  Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter, provided that any such change to the definition of the term
“Termination of Consultancy” does not subject the applicable Award to Section
409A of the Code.
 
2.46       “Termination of Directorship” means that the Non-Employee Director
has ceased to be a director of the Company; except that if a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
such Non-Employee Director’s directorship, such Non-Employee Director’s ceasing
to be a director of the Company shall not be treated as a Termination of
Directorship unless and until the Participant has a Termination of Employment or
Termination of Consultancy, as the case may be.
 

--------------------------------------------------------------------------------

2.47       “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate.  In the
event that an Eligible Employee becomes a Consultant or a Non-Employee Director
upon the termination of such Eligible Employee’s employment, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non‑Employee Director. 
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter, provided that any
such change to the definition of the term “Termination of Employment” does not
subject the applicable Award to Section 409A of the Code.
 
2.48       “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law). 
“Transferred” and “Transferable” shall have a correlative meaning.
 
ARTICLE III
ADMINISTRATION
 
3.1          The Committee. The Plan shall be administered and interpreted by
the Committee.
 
3.2        Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of the Plan, to Eligible Individuals: (i) Stock Options,
(ii) Restricted Stock Awards, (iii) Performance Awards; (iv) Other Stock-Based
Awards; and (v) Other Cash-Based Awards. In particular, the Committee shall have
the authority:
 
(a)         to select the Eligible Individuals to whom Awards may from time to
time be granted hereunder;
 
(b)         to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;
 
(c)         to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;
 
(d)        to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion);
 
(e)         to determine the amount of cash to be covered by each Award granted
hereunder;
 
(f)          to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;
 

--------------------------------------------------------------------------------

(g)         to determine whether and under what circumstances a Stock Option may
be settled in cash, Common Stock and/or Restricted Stock under Section 6.4;
 
(h)         to determine whether a Stock Option is an Incentive Stock Option or
Non‑Qualified Stock Option;
 
(i)          to modify, extend or renew an Award, subject to Article XI and
Section 6.4(l), provided, however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; and
 
(j)         solely to the extent permitted by applicable law, to determine
whether, to what extent and under what circumstances to provide loans (which may
be on a recourse basis and shall bear interest at the rate the Committee shall
provide) to Participants in order to exercise Options under the Plan.
 
3.3          Guidelines. Subject to Article XI hereof, the Committee shall have
the authority to adopt, alter and repeal such administrative rules, guidelines
and practices governing the Plan and perform all acts, including the delegation
of its responsibilities (to the extent permitted by applicable law and
applicable stock exchange rules), as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.  The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan.  The Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions.  Notwithstanding the foregoing, no action of the Committee under
this Section 3.3 shall impair the rights of any Participant without the
Participant’s consent.  To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3, and the Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.
 
3.4          Decisions Final. Any decision, interpretation or other action made
or taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.
 
3.5         Procedures. If the Committee is appointed, the Board shall designate
one of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable, including, without limitation, by telephone conference or
by written consent to the extent permitted by applicable law.  A majority of the
Committee members shall constitute a quorum.  All determinations of the
Committee shall be made by a majority of its members.  Any decision or
determination reduced to writing and signed by all of the Committee members in
accordance with the By-Laws of the Company, shall be fully effective as if it
had been made by a vote at a meeting duly called and held.  The Committee shall
keep minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.
 

--------------------------------------------------------------------------------

3.6          Designation of Consultants/Liability.
 
(a)        The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to grant Awards and/or execute agreements or other
documents on behalf of the Committee.  In the event of any designation of
authority hereunder, subject to applicable law, applicable stock exchange rules
and any limitations imposed by the Committee in connection with such
designation, such designee or designees shall have the power and authority to
take such actions, exercise such powers and make such determinations that are
otherwise specifically designated to the Committee hereunder.
 
(b)        The Committee may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.  Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company.  The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan.  To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.
 
3.7          Indemnification. To the maximum extent permitted by applicable law
and the Certificate of Incorporation and By-Laws of the Company and to the
extent not covered by insurance directly insuring such person, each officer or
employee of the Company or any Affiliate and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former member’s own fraud or bad faith.  Such indemnification shall
be in addition to any right of indemnification the employees, officers,
directors or members or former officers, directors or members may have under
applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate.  Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to such individual under the Plan.
 

--------------------------------------------------------------------------------

ARTICLE IV
SHARE LIMITATION
 
4.1         Shares. The aggregate number of shares of Common Stock that may be
issued with respect to Awards under the Plan shall not exceed 6,804,282 shares
(the “Share Reserve”).  The maximum number of shares of Common Stock with
respect to which Incentive Stock Options may be granted under the Plan shall be
equal to 6,804,282.  If any Option or Other Stock-Based Awards granted under the
Plan expires, terminates or is canceled for any reason without having been
exercised in full, the number of shares of Common Stock underlying any
unexercised Award shall again be available for the purpose of Awards under the
Plan.  If any shares of Restricted Stock, Performance Awards or Other
Stock-Based Awards denominated in shares of Common Stock awarded under the Plan
to a Participant are forfeited for any reason, the number of forfeited shares of
Restricted Stock, Performance Awards or Other Stock-Based Awards denominated in
shares of Common Stock shall again be available for purposes of Awards under the
Plan.  Any Award under the Plan settled in cash shall not be counted against the
foregoing maximum share limitations.  Notwithstanding anything to the contrary
contained herein, shares of Common Stock subject to an Award under the Plan
shall not again be made available for issuance or delivery under the Plan if
such shares of Common Stock are shares of Common Stock tendered in payment of
the exercise of an Option.  Notwithstanding any other provision of the Plan to
the contrary, the aggregate grant date fair value (computed as of the date of
grant in accordance with applicable financial accounting rules) of all Awards
granted to any Non-Employee Director during any single calendar year (excluding
Awards made at the election of the Director in lieu of all or a portion of
annual and committee cash retainers pursuant to Section 6.3) shall not exceed
$500,000.
 
4.2          Changes.
 
(a)        The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board, the Committee or the
stockholders of the Company to make or authorize (i) any adjustment,
recapitalization, reorganization, stock split, or other change in the Company’s
capital structure or its business, (ii) any merger or consolidation of the
Company or any Affiliate, (iii) any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock, (iv) the
dissolution or liquidation of the Company or any Affiliate, (v) any sale or
transfer of all or part of the assets or business of the Company or any
Affiliate or (vi) any other corporate act or proceeding.
 
(b)         Subject to the provisions of Section 10.1:
 
(i)       If the Company at any time subdivides (by any split, recapitalization
or otherwise) the outstanding Common Stock into a greater number of shares of
Common Stock, or combines (by reverse split, combination or otherwise) its
outstanding Common Stock into a lesser number of shares of Common Stock, then
the number of shares of Common Stock available for Awards under the Plan shall
be appropriately adjusted by the Committee, and the respective exercise prices
for outstanding Awards that provide for a Participant elected exercise and the
number of shares of Common Stock covered by outstanding Awards shall be
appropriately adjusted by the Committee to prevent dilution or enlargement of
the rights granted to, or available for, Participants under the Plan.
 
(ii)      Excepting transactions covered by Section 4.2(b)(i), if the Company
effects any merger, consolidation, statutory exchange, spin-off, reorganization,
sale or transfer of all or substantially all the Company’s assets or business,
or other corporate transaction or event in such a manner that the Company’s
outstanding shares of Common Stock are converted into the right to receive (or
the holders of Common Stock are entitled to receive in exchange therefor),
either immediately or upon liquidation of the Company, securities or other
property of the Company or other entity (each, a “Reorganization”), then,
subject to the provisions of Section 10.1, (A) the aggregate number or kind of
securities that thereafter may be issued under the Plan, (B) the number or kind
of securities or other property (including cash) to be issued pursuant to Awards
granted under the Plan (including as a result of the assumption of the Plan and
the obligations hereunder by a successor entity, as applicable), or (C) the
purchase price thereof, shall be appropriately adjusted by the Committee to
prevent dilution or enlargement of the rights granted to, or available for,
Participants under the Plan.
 

--------------------------------------------------------------------------------

(iii)     If there shall occur any change in the capital structure of the
Company other than those covered by Section 4.2(b)(i) or 4.2(b)(ii), including
by reason of any extraordinary dividend (whether cash or equity), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of equity securities of the
Company, in each case, without consideration then the Committee may adjust any
Award and make such other adjustments to the Plan to prevent dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan.
 
(iv)     Any such adjustment determined by the Committee pursuant to this
Section 4.2(b) shall be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and permitted assigns.  Any adjustment to, or assumption or substitution of, an
Award under this Section 4.2(b) shall be intended to comply with the
requirements of Section 409A of the Code and Treasury Regulation §1.424‑1 (and
any amendments thereto), to the extent applicable.  Except as expressly provided
in this Section 4.2 or in the applicable Award Agreement, a Participant shall
have no additional rights under the Plan by reason of any transaction or event
described in this Section 4.2.
 
(v)     Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or this Section 4.2(b) shall be aggregated
until, and eliminated at, the time of exercise or payment by rounding-down for
fractions less than one‑half and rounding-up for fractions equal to or greater
than one-half.  No cash settlements shall be required with respect to fractional
shares eliminated by rounding.  Notice of any adjustment shall be given by the
Committee to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.
 
4.3        Minimum Purchase Price. Notwithstanding any provision of the Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.
 
ARTICLE V
ELIGIBILITY
 
5.1         General Eligibility. All current and prospective Eligible
Individuals are eligible to be granted Awards.  Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the Committee
in its sole discretion.  The Committee shall have full discretion to treat
different Participants under the Plan differently in any circumstance.
 

--------------------------------------------------------------------------------

5.2         Incentive Stock Options. Notwithstanding the foregoing, only
Eligible Employees of the Company, its Subsidiaries and its Parent (if any) are
eligible to be granted Incentive Stock Options under the Plan.  Eligibility for
the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee in its sole discretion.
 
5.3        General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.
 
ARTICLE VI
STOCK OPTIONS
 
6.1         Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan.  Each Stock Option granted under the Plan shall
be of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified
Stock Option.
 
6.2         Grants. The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options, or both types of Stock Options.  The Committee shall have the authority
to grant any Consultant or Non‑Employee Director one or more Non-Qualified Stock
Options.  To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
so qualify shall constitute a separate Non-Qualified Stock Option.
 
6.3         Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.
 
6.4         Terms of Options. Options granted under the Plan shall be subject to
the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:
 
(a)         Exercise Price. The exercise price per share of Common Stock subject
to a Stock Option shall be determined by the Committee at the time of grant,
provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.
 
(b)         Stock Option Term. The term of each Stock Option shall be fixed by
the Committee, provided that no Stock Option shall be exercisable more than 10
years after the date the Option is granted; and provided further that the term
of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five years.
 

--------------------------------------------------------------------------------

(c)        Exercisability. Unless otherwise provided by the Committee in
accordance with the provisions of this Section 6.4, Stock Options granted under
the Plan shall be exercisable at such time or times and subject to such terms
and conditions as shall be determined by the Committee at the time of grant.  If
the Committee provides, in its discretion, that any Stock Option is exercisable
subject to certain limitations (including, without limitation, that such Stock
Option is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after the time of grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.
 
(d)        Method of Exercise. Subject to whatever installment exercise and
waiting period provisions apply under Section 6.4(c), to the extent vested,
Stock Options may be exercised in whole or in part at any time during the Option
term, by giving written notice of exercise to the Company specifying the number
of shares of Common Stock to be purchased.  Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, with the consent of
the Committee or as set forth in the applicable Award Agreement, having the
Company withhold shares of Common Stock issuable upon exercise of the Stock
Option, or by payment in full or in part in the form of Common Stock owned by
the Participant, based on the Fair Market Value of the Common Stock on the
payment date as determined by the Committee).  No shares of Common Stock shall
be issued until payment therefor, as provided herein, has been made or provided
for.
 
(e)        Non-Transferability of Options. No Stock Option shall be Transferable
by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant.  Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Non-Qualified Stock Option that is otherwise not Transferable
pursuant to this Section is Transferable to a Family Member in whole or in part
and in such circumstances, and under such conditions, as specified by the
Committee.  A Non-Qualified Stock Option that is Transferred to a Family Member
pursuant to the preceding sentence (i) may not be subsequently Transferred other
than by will or by the laws of descent and distribution and (ii) remains subject
to the terms of the Plan and the applicable Award Agreement.  Any shares of
Common Stock acquired upon the exercise of a Non-Qualified Stock Option by a
permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non-Qualified Stock
Option shall be subject to the terms of the Plan and the applicable Award
Agreement.
 
(f)         Termination by Death or Disability. Unless otherwise determined by
the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant (or in the case of the Participant’s death, by the legal
representative of the Participant’s estate) at any time within a period of one
(1) year from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options; provided, however, that, in
the event of a Participant’s Termination by reason of Disability, if the
Participant dies within such exercise period, all unexercised Stock Options held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one (1) year from the
date of such death, but in no event beyond the expiration of the stated term of
such Stock Options.
 

--------------------------------------------------------------------------------

(g)        Involuntary Termination Without Cause. Unless otherwise determined by
the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by involuntary
termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of one-hundred and eighty (180) days from the date of such Termination,
but in no event beyond the expiration of the stated term of such Stock Options.
 
(h)        Voluntary Resignation. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
termination described in Section 6.4(i) (y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of one-hundred and eighty (180) days from the date of such Termination,
but in no event beyond the expiration of the stated term of such Stock Options.
 
(i)         Termination for Cause. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 6.4(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.
 
(j)         Unvested Stock Options. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.
 
(k)         Incentive Stock Option Limitations. To the extent that the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options.  In addition, if
an Eligible Employee does not remain employed by the Company, any Subsidiary or
any Parent at all times from the time an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option.  Should any provision of the Plan not be necessary
in order for the Stock Options to qualify as Incentive Stock Options, or should
any additional provisions be required, the Committee may amend the Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.
 

--------------------------------------------------------------------------------

(l)        Form, Modification, Extension and Renewal of Stock Options. Subject
to the terms and conditions and within the limitations of the Plan, Stock
Options shall be evidenced by such form of agreement or grant as is approved by
the Committee, and the Committee may (i) modify, extend or renew outstanding
Stock Options granted under the Plan (provided that the rights of a Participant
are not reduced without such Participant’s consent and provided further that
such action does not subject the Stock Options to Section 409A of the Code
without the consent of the Participant), and (ii) accept the surrender of
outstanding Stock Options (to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).  Notwithstanding the foregoing, an
outstanding Option may not be modified to reduce the exercise price thereof nor
may a new Option at a lower price be substituted for a surrendered Option (other
than adjustments or substitutions in accordance with Section 4.2), unless such
action is approved by the stockholders of the Company.
 
(m)       Deferred Delivery of Common Stock. The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.
 
(n)         Early Exercise. The Committee may provide that a Stock Option
include a provision whereby the Participant may elect at any time before the
Participant’s Termination to exercise the Stock Option as to any part or all of
the shares of Common Stock subject to the Stock Option prior to the full vesting
of the Stock Option and such shares shall be subject to the provisions of
Article VII and be treated as Restricted Stock.  Unvested shares of Common Stock
so purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Committee determines to be appropriate.
 
(o)        Other Terms and Conditions. The Committee may include a provision in
an Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 13.4.  Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.
 
ARTICLE VII
RESTRICTED STOCK
 
7.1         Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan.  The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.
 

--------------------------------------------------------------------------------

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the performance goals)
or such other factor as the Committee may determine in its sole discretion.
 
7.2         Awards and Certificates. Eligible Individuals selected to receive
Restricted Stock shall not have any right with respect to such Award, unless and
until such Participant has delivered a fully executed copy of the agreement
evidencing the Award to the Company, to the extent required by the Committee,
and has otherwise complied with the applicable terms and conditions of such
Award.  Further, such Award shall be subject to the following conditions:
 
(a)         Purchase Price. The purchase price of Restricted Stock shall be
fixed by the Committee.  Subject to Section 4.3, the purchase price for shares
of Restricted Stock may be zero to the extent permitted by applicable law, and,
to the extent not so permitted, such purchase price may not be less than par
value.
 
(b)         Acceptance. Awards of Restricted Stock must be accepted within a
period of 60 days (or such shorter period as the Committee may specify at grant)
after the grant date, by executing a Restricted Stock agreement and by paying
whatever price (if any) the Committee has designated thereunder.
 
(c)        Legend. Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
 
“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Legacy Reserves Inc. (the
“Company”) 2019 Management Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company dated ____________.  Copies of
such Plan and Agreement are on file at the principal office of the Company.”
 
(d)        Custody. If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock in the event that such Award is forfeited
in whole or part.
 

--------------------------------------------------------------------------------

7.3        Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:
 
(a)         Restriction Period. i) The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award Agreement and such
agreement shall set forth a vesting schedule and any event that would accelerate
vesting of the shares of Restricted Stock.  Within these limits, based on
service, attainment of performance goals and/or such other factors or criteria
as the Committee may determine in its sole discretion, the Committee may
condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award.
 
(ii)     If the grant of shares of Restricted Stock or the lapse of restrictions
is based on the attainment of performance goals, the Committee shall establish
the objective performance goals and the applicable vesting percentage of the
Restricted Stock applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable fiscal year or at such later
date as otherwise determined by the Committee.  Such performance goals may
incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.
 
(b)        Rights as a Stockholder. Except as provided in Section 7.3(a) and
this Section 7.3(b) or as otherwise determined by the Committee in an Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock of the Company,
including, without limitation, the right to vote such shares and, subject to and
conditioned upon the full vesting of shares of Restricted Stock, the right to
tender such shares and the right to receive dividends or other distributions
paid with respect to the Restricted Stock; provided, that any such dividends or
other distributions will be subject to the same vesting requirements as the
underlying Restricted Stock and shall be paid at the time the Restricted Stock
becomes vested.  If any dividends or distributions are paid in shares of Common
Stock or other property, such shares (or property) shall be deposited with the
Company and shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were paid.
 
(c)        Termination. Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, subject to the
applicable provisions of the Award Agreement and the Plan, upon a Participant’s
Termination for any reason during the relevant Restriction Period, all
Restricted Stock still subject to restriction will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.
 
(d)         Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant.  All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.
 

--------------------------------------------------------------------------------

ARTICLE VIII
PERFORMANCE AWARDS
 
8.1        Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific performance goals.  If the
Performance Award is payable in shares of Restricted Stock, such shares shall be
transferable to the Participant only upon attainment of the relevant performance
goal in accordance with Article VII.  If the Performance Award is denominated as
a cash amount, it may be paid upon the attainment of the relevant performance
goals either in cash or in shares of Common Stock (based on the then current
Fair Market Value of such shares), as determined by the Committee, in its sole
and absolute discretion.  Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve.
 
8.2         Terms and Conditions. Performance Awards awarded pursuant to this
Article VIII shall be subject to the following terms and conditions:
 
(a)         Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals are achieved and the percentage of each Performance Award that
has been earned.
 
(b)         Non-Transferability. Subject to the applicable provisions of the
Award Agreement and the Plan, Performance Awards may not be Transferred during
the Performance Period.
 
(c)         Dividends. Unless otherwise determined by the Committee at the time
of grant, amounts equal to dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Award
will be accumulated and paid upon vesting.
 
(d)        Payment. Following the Committee’s determination in accordance with
Section 8.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards.
 
(e)        Termination. Subject to the applicable provisions of the Award
Agreement and the Plan, upon a Participant’s Termination for any reason during
the Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.
 
(f)         Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
at or after grant, accelerate the vesting of all or any part of any Performance
Award.
 

--------------------------------------------------------------------------------

ARTICLE IX
OTHER STOCK-BASED AND CASH-BASED AWARDS
 
9.1        Other Stock-Based Awards. The Committee is authorized to grant to
Eligible Individuals Other Stock-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to, shares of Common Stock awarded
purely as a bonus and not subject to restrictions or conditions, shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, stock equivalent
units, restricted stock units, and Awards valued by reference to book value of
shares of Common Stock.  Other Stock-Based Awards may be granted either alone or
in addition to or in tandem with other Awards granted under the Plan.
 
Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards.  The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.
 
The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified performance goals as the Committee may
determine, in its sole discretion.
 
9.2         Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article IX shall be subject to the following terms and conditions:
 
(a)         Non-Transferability. Subject to the applicable provisions of the
Award Agreement and the Plan, shares of Common Stock subject to Awards made
under this Article IX may not be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.
 
(b)         Dividends. Unless otherwise determined by the Committee at the time
of the Award, subject to the provisions of the Award Agreement and the Plan,
dividends or dividend equivalents in respect of the number of shares of Common
Stock covered by the Award shall be accumulated and paid upon vesting.
 
(c)        Vesting. Any Award under this Article IX and any Common Stock covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award Agreement, as determined by the Committee, in its sole discretion.
 
(d)        Price. Common Stock issued on a bonus basis under this Article IX may
be issued for no cash consideration.  Common Stock purchased pursuant to a
purchase right awarded under this Article IX shall be priced, as determined by
the Committee in its sole discretion.
 
9.3        Other Cash-Based Awards. The Committee may from time to time grant
Other Cash-Based Awards to Eligible Individuals in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion.  Other Cash-Based Awards may be granted
subject to the satisfaction of vesting conditions or may be awarded purely as a
bonus and not subject to restrictions or conditions, and if subject to vesting
conditions, the Committee may accelerate the vesting of such Awards at any time
in its sole discretion.  The grant of an Other Cash-Based Award shall not
require a segregation of any of the Company’s assets for satisfaction of the
Company’s payment obligation thereunder.
 

--------------------------------------------------------------------------------

ARTICLE X
CHANGE IN CONTROL PROVISIONS
 
10.1       Benefits. In the event of a Change in Control of the Company (as
defined below), and except as otherwise provided by the Committee in an Award
Agreement, the Compensation Committee may treat a Participant’s Award in
accordance with one or more of the following methods as determined by the
Committee:
 
(a)         Awards, whether or not then vested, shall be continued, assumed, or
have new rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which shares of Restricted Stock or any other Award granted prior to the
Change in Control are subject shall not lapse upon a Change in Control and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same distribution as other Common Stock on such
terms as determined by the Committee; provided that the Committee may decide to
award additional Restricted Stock or other Awards in lieu of any cash
distribution.  Notwithstanding anything to the contrary herein, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendment
thereto).
 
(b)         The Committee, in its sole discretion, may provide for the purchase
of any Awards by the Company or an Affiliate for an amount of cash equal to the
excess (if any) of the Change in Control Price (as defined below) of the shares
of Common Stock covered by such Awards, over the aggregate exercise price of
such Awards.  For purposes hereof, “Change in Control Price” shall mean the
highest price per share of Common Stock paid in any transaction related to a
Change in Control of the Company.
 
(c)        The Committee may, in its sole discretion, terminate all outstanding
and unexercised Stock Options or any Other Stock- Based Award that provides for
a Participant elected exercise, effective as of the date of the Change in
Control, by delivering notice of termination to each Participant at least twenty
(20) days prior to the date of consummation of the Change in Control, in which
case during the period from the date on which such notice of termination is
delivered to the consummation of the Change in Control, each such Participant
shall have the right to exercise in full all of such Participant’s Awards that
are then outstanding (without regard to any limitations on exercisability
otherwise contained in the Award Agreements), but any such exercise shall be
contingent on the occurrence of the Change in Control, and, provided that, if
the Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void.
 
(d)          Notwithstanding any other provision herein to the contrary, the
Committee may, in its sole discretion, provide for accelerated vesting or lapse
of restrictions, of an Award at any time.
 

--------------------------------------------------------------------------------

10.2      Change in Control. Unless otherwise determined by the Committee in the
applicable Award Agreement or other written agreement with a Participant
approved by the Committee, a “Change in Control” shall be deemed to occur if:
 
(a)         any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities, excluding
for purposes herein, acquisitions pursuant to a Business Combination (as defined
below) that does not constitute a Change in Control as defined in Section
10.2(b) herein;
 
(b)         a merger, reorganization, or consolidation of the Company or in
which equity securities of the Company are issued (each, a “Business
Combination”), other than a merger, reorganization or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its Parent) more
than 50% of the combined voting power of the voting securities of the Company or
such surviving entity (or, as applicable, the Parent of the Company or such
surviving entity) outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(other than those covered by the exceptions in Section 10.2(a)) acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities shall not constitute a Change in Control of the Company; or
 
(c)       a complete liquidation or dissolution of the Company or the
consummation of a sale or disposition by the Company of all or substantially all
of the Company’s assets other than the sale or disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.
 
For purposes herein, a Change in Control shall not occur (x) if such event is
triggered by any acquisitions by GSO Capital Partners LP or its Affiliates
(collectively, “GSO”) or any funds managed or advised by GSO, or (y) solely as a
result of the Company’s entry into or emergence from bankruptcy. 
Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.
 

--------------------------------------------------------------------------------

ARTICLE XI
TERMINATION OR AMENDMENT PLAN
 
Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIII or
Section 409A of the Code), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be impaired
without the consent of such Participant and, provided further, that without the
approval of the holders of the Company’s Common Stock entitled to vote in
accordance with applicable law, no amendment may be made that would (i) increase
the aggregate number of shares of Common Stock that may be issued under the Plan
(except by operation of Section 4.2); (ii) change the classification of
individuals eligible to receive Awards under the Plan; (iii) decrease the
minimum Stock Option price of any Stock Option; (iv) extend the maximum option
period under Section 6.4; (v) award any Stock Option in replacement of a
canceled Stock Option with a higher exercise price than the replacement award;
or (vi) require stockholder approval in order for the Plan to continue to comply
with the applicable provisions of Section 422 of the Code. Notwithstanding
anything herein to the contrary, the Board may amend the Plan or any Award
Agreement at any time without a Participant’s consent to comply with applicable
law including Section 409A of the Code.  The Committee may amend the terms of
any Award theretofore granted, prospectively or retroactively, but, subject to
Article IV or as otherwise specifically provided herein, no such amendment or
other action by the Committee shall impair the rights of any holder without the
holder’s consent.
 
ARTICLE XII
UNFUNDED STATUS OF PLAN
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.
 
ARTICLE XIII
GENERAL PROVISIONS
 
13.1       Legend. The Committee may require each person receiving shares of
Common Stock pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof.  In addition to any
legend required by the Plan, the certificates for such shares may include any
legend that the Committee deems appropriate to reflect any restrictions on
Transfer.  All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed or any national securities exchange system upon
whose system the Common Stock is then quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
 

--------------------------------------------------------------------------------

13.2      Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required, and such arrangements may be
either generally applicable or applicable only in specific cases.
 
13.3      No Right to Employment/Directorship/Consultancy. Neither the Plan nor
the grant of any Option or other Award hereunder shall give any Participant or
other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.
 
13.4       Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld.  Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company.  Any applicable withholding obligation or any other tax obligation with
regard to any Participant may be satisfied, subject to the consent of the
Committee, by reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned.  Any fraction
of a share of Common Stock required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.
 
13.5     No Assignment of Benefits. No Award or other benefit payable under the
Plan shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.
 
13.6       Listing and Other Conditions.
 
(a)         Unless otherwise determined by the Committee, if at any time the
Common Stock is listed on a national securities exchange or system sponsored by
a national securities association, the issuance of shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system and the Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.
 

--------------------------------------------------------------------------------

(b)        If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Option or other
Award is or may in the circumstances be unlawful or result in the imposition of
excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.
 
(c)         Upon termination of any period of suspension under this Section
13.6, any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.
 
(d)        A Participant shall be required to supply the Company with
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.
 
13.7       Stockholders Agreement and Other Requirements. Notwithstanding
anything herein to the contrary, as a condition to the receipt of shares of
Common Stock pursuant to an Award under the Plan, to the extent required by the
Committee, the Participant shall execute and deliver a stockholder’s agreement
or such other documentation that shall set forth certain restrictions on
transferability of the shares of Common Stock acquired upon exercise or
purchase, and such other terms as the Board or Committee shall from time to time
establish.  Such stockholder’s agreement or other documentation shall apply to
the Common Stock acquired under the Plan and covered by such stockholder’s
agreement or other documentation.  The Company may require, as a condition of
exercise, the Participant to become a party to any other existing stockholder
agreement (or other agreement).
 
13.8       Governing Law. The Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).
 
13.9       Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding
with respect to the Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of Delaware or the United States District Court
for the District of Delaware and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement, (d)
agree that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party, in the case of a
Participant, at the Participant’s address shown in the books and records of the
Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.
 

--------------------------------------------------------------------------------

13.10     Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
 
13.11     Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.
 
13.12     Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.
 
13.13     No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
 
13.14     Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.
 
13.15     Section 16(b) of the Exchange Act. All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3.  The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or proper for the administration
and operation of the Plan and the transaction of business thereunder.
 

--------------------------------------------------------------------------------

13.16     Section 409A of the Code. The Plan is intended to comply with, or be
exempt from, the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent.  To the
extent that any Award is subject to Section 409A of the Code, it shall be paid
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto. 
Notwithstanding anything herein to the contrary, any provision in the Plan that
is inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void.  The Company
shall have no liability to a Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee or the
Company and, in the event that any amount or benefit under the Plan becomes
subject to penalties under Section 409A of the Code, responsibility for payment
of such penalties shall rest solely with the affected Participants and not with
the Company.  Notwithstanding any contrary provision in the Plan or Award
Agreement, any payment(s) of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code) that are otherwise required to be made
under the Plan to a “specified employee” (as defined under Section 409A of the
Code) as a result of such employee’s separation from service (other than a
payment that is not subject to Section 409A of the Code) shall be delayed for
the first six (6) months following such separation from service (or, if earlier,
the date of death of the specified employee) and shall instead be paid (in a
manner set forth in the Award Agreement) upon expiration of such delay period. 
For purposes of Code Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
13.17     Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.
 
13.18     Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
 
13.19    Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.
 
13.20     Lock-Up Agreement. As a condition to the grant of an Award, if
requested by the Company and the lead underwriter of any public offering of the
Common Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not
to sell, contract to sell, grant any option to purchase, transfer the economic
risk of ownership in, make any short sale of, pledge or otherwise transfer or
dispose of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-Up Period”).  The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-Up Period.
 

--------------------------------------------------------------------------------

13.21     Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
 
13.22    Company Recoupment of Awards. A Participant’s rights with respect to
any Award hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with a Participant, or (ii) any right or obligation that the Company
may have regarding the clawback of “incentive‑based compensation” under Section
10D of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission.
 
ARTICLE XIV
EFFECTIVE DATE OF PLAN
 
The Plan shall become effective on the effective date of the Chapter 11 Plan of
reorganization of the Company.
 
ARTICLE XV
TERM OF PLAN
 
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.
 



--------------------------------------------------------------------------------